Dismissed and Opinion filed May 8, 2003








Dismissed and Opinion filed May 8, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00055-CV
____________
 
B.G. SYSTEMS, INC., Appellant
 
V.
 
VOSSLER ELECTRICAL SERVICES, INC., V.C.E., INC., and
CAPITAL INDEMNITY CORPORATION,
Appellees
 

 
On
Appeal from the 133rd District Court
Harris
County, Texas
Trial
Court Cause No. 98-06829
 

 
M
E M O R A N D U M   O P I N I O N
This court was notified that appellant, B.G. Systems, Inc.,
petitioned for voluntary bankruptcy in the United States Bankruptcy Court for
the Southern District of Texas, under cause number 01-35656-H4-11.  Because a stay was automatically effected by Section 362(a) of the Bankruptcy Code, by order
issued March 7, 2002, we stayed all proceedings in the appeal.  See Tex.
R. App. P. 8.2.  




On March 12, 2003, appellee Vossler Electrical Services, Inc. filed a motion to
reinstate this appeal.  With its motion, Vossler provided a certified copy of the order approving
appellant=s plan of reorganization under
Chapter 11.  The plan calls for the
continuation of this litigation on appeal until the judgment becomes
final.  Accordingly, on March 27, 2003,
we granted Vossler=s motion and ordered the case
reinstated and placed on the court=s active docket.  See Tex.
R. App. P. 8.3.  At the time this court=s stay order was entered, the record
in the appeal had not been filed.  In the
March 27, 2003, reinstatement order, the Court ordered the clerk=s record and reporter=s record to be filed on or before
April 28, 2003.  To date, the record has
not been filed.
According to information provided by the trial court clerk,
this is an attempted appeal from a judgment signed February 26, 2001.  Appellant=s notice of appeal was not filed
until January 14, 2002.
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See
Tex. R. App. P. 26.1.  If appellant has filed a timely motion for
new trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law, the notice of appeal must be filed
within ninety days after the date the judgment is signed.  See Tex.
R. App. P. 26.1(a).
Appellant=s notice of appeal was not filed timely.  On April 14, 2003, notification was
transmitted to all parties of the Court=s intent to dismiss the appeal for
want of jurisdiction.  See Tex. R. App. P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed May 8, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.